Title: From George Washington to Major General Robert Howe, 27 September 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir,
          West-point Sep. 27th 79.
        
        I have this instant received your private letter of yesterdays date—fully perswaded that so respectable a body as the General Officers of this army can hold no improper meetings—& that no representation will be made by them to Congress that is not conveyed in respectful terms—& founded in the strictest rules of propriety & justice I by no means disapprove the one you speak of for the purpose of laying before that honourable body any disadvantages which may be peculiar to their Rank in the line of the Army—At your request I have in haste

signified this for your own private satisfaction & shall only add that with sincere esteem & regard I am Dr Sir Yr Affecte Hble Servt
        
          G. W——n
        
      